DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 4 January 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 8, and 12.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn and claims 1-11 are allowed.  Claim 12 is objected to for reasons provided below.

Response to Arguments
Applicant's arguments filed, 4 January 2021, with respect to the objection to the disclosure have been fully considered but they are not persuasive. Applicant indicates that the specification has been amended to correctly identify the equations.  However, the Applicant has amended paragraph [0091] by removing the previous equation numbers without replacing them, so that the paragraph now reads, in part, “permeability is computed on the basis of the equations (eq) and (eq).”  This is clearly an unacceptable omission, so the objection to the specification is maintained.
Applicant’s arguments with respect to the objection to claim 12 have been considered but are moot because the claim has been amended as a multiple dependent .

Applicant’s arguments, see pages 15-16 of the Applicant’s Remarks, filed 4 January 2021, with respect to the rejection of claims 1-12 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 
Applicant’s arguments, see page 17 of the Applicant’s Remarks, filed 4 January 2021, with respect to the rejection of claims 1 and 10 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1 and 10 has been withdrawn. 
Applicant’s arguments, see pages 17-19 of the Applicant’s Remarks, filed 4 January 2021, with respect to the rejection of claims 2-9, 11, and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 2-9, 11, and 12 has been withdrawn. 

Specification
The disclosure is objected to because of the following informalities:
The amendments to the Specification omit the equation numbers referred to in paragraph [0091].  The paragraph should be amended to reference the correct equations.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. Claim 5 is a multiple dependent claim and claim 12, as presented in the amendment of 4 January 2021, depends on claim 5.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Examiner notes that the Applicant also appears to have amended the wrong version of claim 12, because this issue did not exist in the previously presented set of claims and the Applicant has not used any strikethrough or underline to signify this change from the previous claim set.

Allowable Subject Matter
Claims 1-11 are allowed.
Claim 1 is allowed for the set of limitations including “spatially sampling points on the surface of fractures inside a volume of a computation cell; allocating to each sampled point at least one attribute of the corresponding fracture; assigning to each sample point one or more shape functions for approximating a discrete value at each sampling point” and “computing discrete pressure values for the locations corresponding to the sampled points by solving partial derivative equations of a flow model using the allocated attributes and the one or more shape functions assigned to each sampling point,” in combination with the remaining limitations of the claims.
Liu et al. (“Calculation of the Effective Permeability Tensor Used in the Naturally Fractured Reservoir Simulation” – cited in IDS) teaches the steps of spatially sampling 
Xue-Hong et al. (”Meshless method based on the local weak-forms for steady state heat conduction problems” – cited in IDS) teaches that sampled points have a domain of influence defined by a shape function, but Xue-Hong applies these shape functions to steady-state heat conduction problems and does not teach or suggest any motivation for Liu to include such shape functions in calculating discrete pressure values.
Zhuang et al. (“Fracture modeling using meshless methods and level sets in 3D: Framework and modeling” – cited in IDS) teaches the use of shape functions in fracture modeling, but does not teach applying the shape functions to calculation of discrete pressure values.
Lee et al. (US PGPub 20160115768 – cited in previous PTO-892) teaches using a discrete fracture network model to model fluids moving through fractures and teaches using partial differential equations including pressure.  Lee also teaches partitioning fractures into cells using a Finite Different Method.  While Lee discusses shapes of cells, Lee does not explicitly disclose use of shape functions.  Shape functions are innately part of the Finite Element Method, which is related to, but distinct from the Finite Difference Method.  There are art known advantages and disadvantages for both FEM and FDM, such that substitution of one for the other could be obvious, according to the needs of a person of ordinary skill.  However, Lee is directed to analyzing multi-
Lin et al. (US PGPub 20160341850) discloses flow models including partial differential equations and teaches using shape functions of a rock displacement vector, but Lin does not teach calculating permeability or effective permeability.
Weng et al. (US PGPub 20140372089) similarly teaches using shape functions and partial differential equations in the context of a discrete fracture network, but does not teach calculating effective permeability.
Garcia-Teijeiro et al. (US PGPub 20150377005 – cited in previous PTO-892) teaches modeling pressure and porosity distribution by partial differential equations, in the context of a discrete fracture network and teaches computing permeability, including “effective changes” in permeability.  However, Garcia-Teijeiro does not disclose use of shape functions.
Morton et al. (US PGPub 20150355374 – cited in previous PTO-892) teaches modeling pressure transient behavior in a discrete fracture network model.  Morton discusses the shape of fractures, but does not teach using shape functions assigned to each sample point on the surface of a fracture for approximating a discrete value at each sampling point.” 
Claims 2-11 depend on claim 1 and are allowed for at least the same reasons as claim 1.
Claim 12 would be allowed because it depends on allowed claims, but it is objected to because it is in an improper multiple dependent form as a multiple dependent claim that depends on another multiple dependent claim.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The Specification must be amended to accurately identify the equations referred to in paragraph [0091].
Claim 12 must be amended so as to not be a multiple dependent claim that depends on another multiple dependent claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862